Citation Nr: 0505074	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  95-08 451	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of mustard 
gas exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


                                                     
INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

In February 2005 the undersigned Veteran's Law Judge granted 
the representative's January 2005 motion to advance the 
appeal on the Board's docket on the basis of the veteran's 
age.  38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1943 to December 1945.

2.	On June 11, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, despite previous statements on appeal 
referable to a claim for residuals of mustard gas exposure, 
that there was no such claim on his part which the Board has 
construed that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2004).  The 
appellant, through his statement received in June 2002, 
denying that he was pursuing a claim of entitlement to 
service connection for residuals of mustard gas exposure, has 
essentially withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


